DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
As set forth in the election submitted 03/03/22, applicant elects without traverse Group I (Figs. 1.1-1.7).  Accordingly, Groups II and III (Figs. 2.1-3.7) stand withdrawn from further prosecution.  37 CFR 1.142(b).

Reproductions
The examiner objects to the reproductions as follows:
Per applicant’s election, non-elected Figs. 2.1-3.7 must be canceled.

Specification
The examiner objects to the specification as follows:
Per applicant’s election ((Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II), [2. Protective face masks] and [3. Protective face mask] must be deleted under the section titled “Design No./Proudct(s)”.
There are no description of elected Figs. 1.1-1.7.  Therefore, for clarity and accuracy (Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II), the following descriptions of Figs. 1.1-1.7 must be inserted in the specification as follows:
--Fig. 1.1 Front perspective
Fig. 1.2 Front view
Fig. 1.3 Back view
Fig. 1.4 Right view
Fig. 1.5 Left view
Fig. 1.6 Bottom view
Fig. 1.7 Top view.--
Applicant should note to amend the above description of the views if the reproductions are oriented differently than described above.

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In Fig. 1.3, the examiner is unable to determine the exact configuration of the different areas identified by the arrows and highlighted in gray below on the back of the mask. As currently disclosed, the surfaces on the back of the mask are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    551
    552
    media_image1.png
    Greyscale

Applicant may attempt to overcome this rejection by either:
Indicating that protection is not sought for the surfaces arrowed to and highlighted in gray above by amending the reproductions to color wash or convert said to broken lines, thus disclaiming those surfaces.  See 37 CFR 1.1026 and Hague Administrative Instructions Section 403. If applicant chooses to do so, an appropriate statement must be added to the specification following the figure descriptions, but prior to the claim, to clearly describe the portions of the claim that form no part thereof.  For example, if applicant converts the unclaimed portions to broken lines, the following statement would be acceptable: --The broken lines depict portions of the protective face mask that form no part of the claim.--. Or;
Amending the reproductions to include appropriate and adequate shading to show clearly the character and/or contour of all claimed surfaces represented.  See 37 CFR 1.152.  This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised, and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas.  Solid black surface shading is not permitted except when used to represent the color black as well as color contrast.

	
Claim Refusal - 35 USC § 102(a)(1)
The claim is rejected under 35 § USC 102(a)(1) as anticipated by the U-MASK published on Youtube.com by KORFF The Science in Beauty on 06/24/2020 (https://www.youtube.com/watch?v=c4oa5z2QgVQ)  because the invention was patented or described in a printed publication in this or a foreign country, or in public use or on sale in this country prior to the effective filing date of the claimed design.

For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  

“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway, supra (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).

    PNG
    media_image2.png
    229
    192
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    627
    713
    media_image3.png
    Greyscale



Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b) and 35 USC § 102(a)(1).

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919